Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 10, 2020

                                     No. 04-20-00106-CV

                  SINKIN & BARRETTO, PLLC and Stephanie Bandoske,
                                  Appellant

                                              v.

                   Martha MCCRACKEN and Cohesion Properties, LTD.,
                                   Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-00637
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
       On March 3, 2020, we ordered Appellants to show cause in writing that the clerk’s record
has been paid. Appellants timely complied; our March 3, 2020 order is satisfied.
       We ORDER the Bexar County District Clerk to file the clerk’s record with this court
within TEN DAYS of the date of this order.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court